MONROE, C. J.
Plaintiffs, as “residents, taxpayers, and legally qualified voters of school district ward No. 9 of the parish of Winn,” are here seeking to have decreed null an election purporting to have been held in that district under the authority of Act No. 256 of 1910 to obtain the concensus of the property taxpayers upon the question of the levy of a special tax for certain school purposes. They allege various grounds of nullity in the proceedings leading to, and in the manner of conducting, the election, among which the following are established beyond dispute, to wit:
(1) The “resolution” whereby the parish board of school directors, ordered the election, and the “proclamation” which the board authorized to be published, designated “Zion schoolhouse,” as the “polling place,” but in the publication of the “notice” during the 30 days required by section 3 of the statute that designation was omitted, and the voters were left to find the polling place as best they could; (2) the resolution of the board in attempting to prescribe the form of ballot to be used gave the rate of taxation as five mills, but omitted to give the period for which the tax was to be levied, in disregard of the requirements of sections 3 and 8 of the statute, and the “notice” of the election, as published, gave the “rate” as 10 mills and the period as 10 years.
The errors and omissions thus mentioned amounted to a nonobservance of essential requirements, and placed the election outside of the law under the authority of which it is assumed to have been held, and it is therefore without legal effect. Other errors and omissions, scarcely less flagrant and important, are disclosed by the record, but need not be here considered. Gewin v. Police Jury, 130 La. 416, 58 South. 132; Davis v. Board of Directors, 130 La. 788, 58 South. 572.
For the reasons thus assigned, it is ordered that the judgment appealed from be set aside, and that there now be judgment for plaintiffs, decreeing the election here in controversy, held in school district ward No. 9 of the parish of Winn, on March 2, 1915, to be void and of no effect, an'd the tax, purporting to have been imposed as the result thereof to be illegal and unauthorized. It is further decreed that the defendant, the parish board of school directors of the parish of Winn, pay all costs of this proceeding.